     Case 2:20-cv-00698-KJM-CKD Document 17 Filed 02/05/21 Page 1 of 2


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            EASTERN DISTRICT OF CALIFORNIA
10
11   KEITH SUTTON,                            Case No. 2:20-cv- 00698-KJM-CKD

12              Plaintiff,
                                              ORDER GRANTING EXTENSION TO
13        vs.                                 FILE OPENING TRIAL BRIEFS

14   METROPOLITAN LIFE INSURANCE
     COMPANY; SCIENTIFIC GAMES
15   CORPORATION EMPLOYEE BENEFIT
     PLAN; and DOES 1 THROUGH 10,
16   INCLUSIVE,
17              Defendants.
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-00698-KJM-CKD Document 17 Filed 02/05/21 Page 2 of 2


1                                                ORDER
2           Pursuant to the parties’ stipulation, ECF No. 16, and good cause appearing, the deadline for
3    filing opening trial briefs for this ERISA-governed action is extended one week, from February 15,
4    2021 to February 22, 2021. This amendment does not alter any other portions of the initial
5    scheduling order, ECF No. 15.
6           This order resolves ECF No. 16.
7           IT IS SO ORDERED.
8    DATED: February 5, 2021.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
